DETAILED ACTION
This office action is in response to the communication received on 12/21/2021 concerning application no. 16/184,097 filed on 11/08/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 – 14, filed 12/21/2021, with respect to the previously presented objections and rejections have been fully considered and are persuasive.  The previously presented objections and rejections have been withdrawn. 

Allowable Subject Matter
Claim(s) 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with other limitations in the claim, a flexible circuit board arranged in a helical shape and affixed to an inner surface of at least every other ring-shaped portion of bendable ring-shaped portions of an ultrasound endoscope providing electrical contact to a distally located ultrasound transducer. 
While there is no express upper limit specified in claims 2, 7 and 13 for the claimed pitch of the plurality of rings, the range is considered constrained by the physical limitations of the claimed flexible circuit board.  Therefore, the claimed range is not considered indefinite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793